DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants’ preliminary amendments to the claims, filed 10/18/2019, have been received and entered.
Claims 1-12 have been cancelled.
Claims 13-19 are pending and under examination.

Priority
This application is a divisional of U.S. Serial No. 14/908,210, filed January 28, 2016, which is a §371 U.S. National Stage of International Application PCT/KR2014/007141, filed August 1, 2014, which claims the benefit of Korean Patent Appn. No. 10-2014-0099153, filed August 1, 2014, and Korean Patent Appn. No. 10-2013-0091596, filed August 1, 2013.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/908,210, filed on 01/28/2016.


Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 10/18/2019.  The Examiner has considered the references cited therein to the extent that each is a proper citation.  Please see the attached USPTO Form 1449.

Specification
The disclosure is objected to because of the following informalities:
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See, for example, [0057].  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claims 16 and 17 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 16 and 17 recite the limitation "the odorant comprises" in line 1 of each respective claim.  There is insufficient antecedent basis for this limitation in the claims. Each of Claims 16 and 17 depend directly from Claim 13, which does not recite an “odorant”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (Abstract Idea; Mental Process; Law of Nature) without significantly more. 
The claim(s) recite(s) a screening method comprising:
(a) contacting a cell expressing an olfactory receptor with a test material; 
(b) measuring a level of expression of glucagon-like-peptide-1 (GLP-1) secreted from the cell; and
(c) determining if the test material promotes expression of GLP-1, that the test material is a candidate material for an antidiabetic agent.

ANALYSIS
Claims 13-19 are ineligible.
Claim interpretation: Under the broadest reasonable interpretation (BRI), the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. Based on the plain meaning of the claim terms, the broadest reasonable interpretation of claim 13 is a method of measuring a level of expression of GLP-1 secreted from a cell expressing an olfactory receptor and determining if a test material promotes expression of GLP-1 in order to identify a test material as a candidate antidiabetic agent. No particular test material, cell type, or olfactory receptor is required, i.e., the screening method can be used with any test material contacted with any cell expressing any olfactory receptor.  
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites at least one step or act, including “contacting”, “measuring”, and “determining”. Thus, the claim is to a process, which is one of the statutory categories of invention (Step 1: YES).

Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial  exception when the judicial exception is “set forth” or “described” in the claim. Limitation (a) in the claim recites several nature-based product limitations including “a cell” and “an olfactory receptor” and limitation (b) in the claim also recites the nature-based product limitation “glucagon-like-peptide-1 (GLP-1), which raises the question of whether the markedly different characteristics analysis should be used to determine if  the nature-based product limitations are product of nature exceptions. For a process claim, the general rule is that the claim is not subject to the markedly different analysis for nature-based products used in the process. MPEP 2106.04(c)(I)(C). While there is an exception to this general rule for process claims that are drafted in such a way that they are no different in substance than a product claim, Claim 13 does not invoke this exception because review of this claim indicates that it is focused on a process of determining a level of expression of GLP-1 secreted by cells expressing an olfactory receptor when contacted with a test material and determining if the test material promotes expression of GLP-1 and is not focused on the products per se. Thus, the general rule expressed in the MPEP applies, meaning that the markedly different characteristics analysis is not performed on the recited nature-based product limitations, and the claim is not considered to “recite” any products of nature for purposes of further eligibility analysis. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.
Limitation (c) in the claim recites “determining if the test material promotes expression of GLP-1, that the test material is a candidate material for an antidiabetic agent,” which has a BRI that requires performing an arithmetic calculation in order to determine a difference between GLP-1 expression levels and then using this difference to identify whether the test material promoted expression of GLP-1 (i.e., the tested cell has an expression level of GLP-1 greater than the expression level of GLP-1 in a non-tested cell). Comparing expression level of GLP-1 after application of a test material with expression level of GLP-1 before application of a test material is directed to the mental process grouping of abstract ideas.  Specifically, ““determining if the test material promotes expression of GLP-1” is construed to mean comparing two expression levels of GLP-1 and is therefore directed to concepts relating to data comparisons that can be performed mentally or are analogous to human mental work. See MPEP 2106.04(a)(2) III. A.  Thus, limitation (c) also falls into the “mental process” groupings of abstract ideas. Accordingly, limitation (c) recites a judicial exception (an abstract idea that falls within the mental process groupings in the 2019 PEG), and the analysis must therefore proceed to Step 2A Prong Two.  Note too that the claims encompass a natural process, i.e., a person eating a food that induces GLP-1 secretion by the intestinal L cell and measuring levels of GLP-1 in the person’s blood.  (Step 2A, Prong 1: YES)

Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claim recites the additional elements of (a) contacting a cell expressing an olfactory receptor with a test material and (b) measuring a level of expression of glucagon-like-peptide-1 (GLP-1) secreted from the cell. Although these limitations indicate that a cell expressing an olfactory receptor is contacted with a test material and the level of expression of GLP-1 measured, these steps only serve to collect data for use by the recited abstract idea (i.e., insignificant pre-solution activity), which is not a practical application of the recited judicial exception.  The “cell expressing an olfactory receptor” is any generic cell and the “test material” is any generic material and is therefore not a practical application of the recited judicial exception as the claims would preclude from the public a simple, routine GLP-1 secretion assay commonly used by those skilled in the art as a routine screening assay for compounds that induce GLP-1 secretion.  The additional element of measuring a level of expression of glucagon-like-peptide-1 (GLP-1) only serves to collect the data required for the “determining” mental process step.  In fact, these limitations are recited at such a high level of generality that their inclusion in the claims is at best nominal. The additionally recited elements amount to insignificant, extra-solution activity and as such, the claims as a whole do not integrate the abstract idea into a practical application.  Like the claims in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 78 (2012), Claim 13 here merely tells the relevant audience that GLP-1 is secreted by cells and to randomly test materials to determine if they promote expression of GLP-1 in cells.  Limitations (a) and (b) thus fail to meaningfully limit the claim because they does not require any practical application of the recited abstract idea, i.e., a practical application of a test material so determined to promote secretion of GLP-1.  Accordingly, limitations (a) and (b) do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A, Prong 2: NO).

Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the claim recites additional elements in limitations (a) and (b), which are completely generic and do not require any particular application of the recited abstract idea and are at best insignificant pre-solution activity. (Step 2B: NO). 
The claims are not eligible.

Claim Rejections - 35 USC § 112 – 1st Paragraph, Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-19 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection, rather than an enablement rejection under 35 U.S.C. 112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1st "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
The claims are drawn to a screening method comprising:
(a) contacting a cell expressing an olfactory receptor with a test material; 
(b) measuring a level of expression of glucagon-like-peptide-1 (GLP-1) secreted from the cell; and
(c) determining if the test material promotes expression of GLP-1, that the test material is a candidate material for an antidiabetic agent.
The claims are not limited to any particular cell, any particular olfactory receptor, or any particular test material.  The claims are thus indeterminately broad, encompassing contacting any cell expressing any olfactory receptor with any test material. 
In contrast to the vast, indeterminate scope of the claimed screening method, the Specification describes a single example of such a method, whereby human enteroendocrine cells (NCI-H716) are contacted with geraniol and GLP-1 secretion from the cells measured using ELISA.  
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  
The court in Eli Lilly held that an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries.  Regents of the University of California v. Eli Lilly & Co., 119 F3d at 1568.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “…a generic claim may define the boundaries of a vast genus of chemical compounds…the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus”.  See page 1171.  
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can “visualize or recognize” the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(i), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].”  See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
See also Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species.
In the instant case, the only cells expressing an olfactory receptor described by Applicants are NCI-H716 cells.  Applicants list over 320 human olfactory receptors in Table 1, yet only human olfactory receptors OR1A1 and OR1G1 are described by Applicants as being expressed by HCI-H716 cells.  The only test material described by Applicants is geraniol.  Thus, while Applicants provide generic claims in an attempt to define the boundaries of a vast screening method, Applicants have not provided with any reasonable clarity a description of the claimed screening method.  
For example, whereas Applicants disclose and claim “a cell expressing an olfactory receptor”, the only such cell described by Applicants is the human NCI-H716 cell line expressing human OR1A1 and OR1G1 receptors.
Likewise, while Applicants disclose and claim “a test material”, the only such test material described by Applicants is geraniol.  
Thus, while Applicants do describe contacting human NCI-H716 cells expressing human OR1A1 and OR1G1 receptors with geraniol and measuring secretion of GLP-1 by ELISA, this single example is not at all "representative" of the claimed screening method so as to place Applicants in possession of a screening method comprising:
(a) contacting a cell expressing an olfactory receptor with a test material; 
(b) measuring a level of expression of glucagon-like-peptide-1 (GLP-1) secreted from the cell; and
(c) determining if the test material promotes expression of GLP-1, that the test material is a candidate material for an antidiabetic agent.
As the courts have repeatedly stated, the purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.” Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 [54 USPQ2d 1915] (Fed. Cir. 2000)).
Amgen, Inc. v. Chugai Pharmaceutical Co., Ltd., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) states that “it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it”.
Here, Applicants desire patent protection for a screening method comprising:
(a) contacting a cell expressing an olfactory receptor with a test material; 
(b) measuring a level of expression of glucagon-like-peptide-1 (GLP-1) secreted from the cell; and
(c) determining if the test material promotes expression of GLP-1, that the test material is a candidate material for an antidiabetic agent.
To support such broad protection and right to exclude, Applicants describe contacting human NCI-H716 cells expressing human OR1A1 and OR1G1 receptors with geraniol and measuring secretion of GLP-1 by ELISA.  However, this single working example merely provides a generic statement of an invention's boundaries but fails to demonstrate that the applicant invented contacting any cell expressing any olfactory receptor with any test material sufficient to support such claims.  
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). The written description requirement “requires a description of an invention, not an indication of a result that one might achieve if one made that invention.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997); see also Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1350 (Fed. Cir. 2013) (“A patent…‘is not a reward for the search, but compensation for its successful conclusion.’ … For that reason, the written description requirement prohibits a patentee from ‘leaving it to the … industry to complete an unfinished invention.’” (citations omitted)).
At best, Applicant’s Specification directs one skilled in the art to identify cell lines expressing an olfactory receptor, to contact cells identified as expressing olfactory receptors with random test materials that fall within the extremely large scope of Applicant’s claims and then figure out, through trial and error testing, which particular cell lines expressing which particular olfactory receptors are useful as a screen for materials that induce secretion of GLP-1. This activity would require “excessive trial and error experimentation” (FF 14). See In re ʼ318 Patent Infringement Litigation, 583 F.3d 1317, 1327 (Fed. Cir. 2009) (“[A]t the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient.”). 
Accordingly, the specification does not provide adequate written description of the claimed screening method.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of contacting any cell expressing any olfactory receptor with any test material that could be used to screen for materials that induce secretion of GLP-1.  The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13-14 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by REIMER ET AL. (Endocrinology, 2001, vol. 142, pages 4522-4528) as evidenced by Applicant’s disclosure and KIM ET AL. (Scientific Reports, 2017, vol. 7, no. 13978, 11 pages).
As per Claims 13-14, Reimer et al. teach contacting cells expressing an olfactory receptor [NCI-H716 cells]1 with test materials [palmitic acid, oleic acid, meat hydrolysate, carbachol, GRP, forskolin, PMA, and ionomycin] and measuring the level of expression of GLP-1 secreted from the cells.  See Abstract; page 4523, left column, “Cell line and culture conditions” & “Secretion studies; Figs. 2-3; pages 4524-4525.
As per Claim 18, cells were incubated with concentrations of test materials falling within the scope of the claimed 10 M to 2000 M, e.g., 100, 500, and 1000 M Carbachol.  See Figs. 2-3.
As per Claim 19, measuring secretion of GLP-1 was with a Total RIA [Radioimmunoassay] Kit, which measured concentrations of GLP-1 (7-36) and GLP-1 (9-36). See page 3245, left column, “Secretion studies”.

Claim(s) 13-14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ANINI ET AL. (Diabetes, 2003, vol. 52, pages 252-259) as evidenced by Applicant’s disclosure and KIM ET AL. (Scientific Reports, 2017, vol. 7, no. 13978, 11 pages).
As per Claims 13-14, Anini et al. teach contacting cells expressing an olfactory receptor [NCI-H716 cells]2 with a test material [leptin] and measuring the level of expression of GLP-1 secreted from the cells.  See Abstract; page 253, left column, “In vitro secretion experiments”; Fig. 1; page 254, right column, “Leptin and GLP-1 secretion in vitro”.
As per Claim 19, measuring secretion of GLP-1 was with an antiserum against the COOH-terminal of GLP-1. See page 253, left column, “In vitro secretion experiments”.

Claim(s) 13-14 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ANINI ET AL. (Endocrinology, 2003, vol. 144, pages 3244-3250) as evidenced by Applicant’s disclosure and KIM ET AL. (Scientific Reports, 2017, vol. 7, no. 13978, 11 pages).
As per Claims 13-14, Anini et al. teach contacting cells expressing an olfactory receptor [NCI-H716 cells]3 with different test materials [phorbol 12-myristate 13-acetate, bethanechol, pirenzepine, and gallamine] and measuring the level of expression of GLP-1 secreted from the cells.  See Abstract; page 3244, right column, “Cell culture”; page 3245, left column, “Secretion studies”; Figs. 1-3.
As per Claim 18, NCI-H716 cells were incubated with 100 M to 1000 M of the test materials. See page 3245, left column, “Secretion studies”; Figs. 1-3.
As per Claim 19, measuring secretion of GLP-1 was with an antiserum against the COOH-terminal of GLP-1 (7-36) amide. See page 3245, left column, “Secretion studies”.

Claim(s) 13-14 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LAUFFER ET AL. (Diabetes, 2009, vol. 58, pages 1058-1066) as evidenced by Applicant’s disclosure and KIM ET AL. (Scientific Reports, 2017, vol. 7, no. 13978, 11 pages).
As per Claims 13-14 and 18, Lauffer et al. teach contacting cells expressing an olfactory receptor [NCI-H716 cells]4 with a test material [oleoylethanolamide (OEA)] at concentrations of 5, 10, and 15 M and measuring the level of expression of GLP-1 secreted from the cells.  See Abstract; page 1059, left column, “Cell models” & “In vitro experiments”; Fig. 2C; page 1060, left column, “OEA induces GLP-1 secretion in vitro”.
As per Claim 19, measuring secretion of GLP-1 was with RIA [Radioimmunoassay] of GLP-1 content. See page 1059, left column, “In vitro experiments”.

Claim(s) 13-14 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MULHERIN ET AL. (Endocrinology, 2011, vol. 152, pages 4610-4619) as evidenced by Applicant’s disclosure and KIM ET AL. (Scientific Reports, 2017, vol. 7, no. 13978, 11 pages).
As per Claims 13-14 and 18, Mulherin et al. teach contacting cells expressing an olfactory receptor [NCI-H716 cells]5 with a test material [metformin] at concentrations of metformin that ranged from clinically relevant (5–15 M) to suprapharmacologic (45–2000 M) and measuring the level of expression of GLP-1 secreted from the cells.  See Abstract; page 4611, right column, “Cell cultures” & “Secretion experiments”; Fig. 2; page 4613, left column, “Metformin does not increase GLP-1 secretion in vitro”.
As per Claim 19, measuring secretion of GLP-1 was with RIA [Radioimmunoassay] for total GLP-1 using an anti-GLP-1(x-36NH2) antiserum of GLP-1 content. See page 4611, right column, “Secretion experiments”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over REIMER ET AL. (Endocrinology, 2001, vol. 142, pages 4522-4528), ANINI ET AL. (Diabetes, 2003, vol. 52, pages 252-259) (hereinafter “Anini 2003a”), ANINI ET AL. (Endocrinology, 2003, vol. 144, pages 3244-3250) (hereinafter “Anini 2003b”), LAUFFER ET AL. (Diabetes, 2009, vol. 58, pages 1058-1066), and MULHERIN ET AL. (Endocrinology, 2011, vol. 152, pages 4610-4619) as evidenced by Applicant’s disclosure and KIM ET AL. (Scientific Reports, 2017, vol. 7, no. 13978, 11 pages).

Claimed Invention
The claim(s) recite(s) a screening method comprising:
(a) contacting a cell expressing an olfactory receptor with a test material; 
(b) measuring a level of expression of glucagon-like-peptide-1 (GLP-1) secreted from the cell; and
(c) determining if the test material promotes expression of GLP-1, that the test material is a candidate material for an antidiabetic agent.

Teachings of REIMER ET AL.
As per Claims 13-14, Reimer et al. teach contacting cells expressing an olfactory receptor [NCI-H716 cells]6 with test materials [palmitic acid, oleic acid, meat hydrolysate, carbachol, GRP, forskolin, PMA, and ionomycin] and measuring the level of expression of GLP-1 secreted from the cells.  See Abstract; page 4523, left column, “Cell line and culture conditions” & “Secretion studies; Figs. 2-3; pages 4524-4525.
As per Claim 18, cells were incubated with concentrations of test materials falling within the scope of the claimed 10 M to 2000 M, e.g., 100, 500, and 1000 M Carbachol.  See Figs. 2-3.
As per Claim 19, measuring secretion of GLP-1 was with a Total RIA [Radioimmunoassay] Kit, which measured concentrations of GLP-1 (7-36) and GLP-1 (9-36). See page 3245, left column, “Secretion studies”.

Teachings of ANINI (2003a)
As per Claims 13-14, Anini 2003a teaches contacting cells expressing an olfactory receptor [NCI-H716 cells]7 with a test material [leptin] and measuring the level of expression of GLP-1 secreted from the cells.  See Abstract; page 253, left column, “In vitro secretion experiments”; Fig. 1; page 254, right column, “Leptin and GLP-1 secretion in vitro”.
As per Claim 19, measuring secretion of GLP-1 was with an antiserum against the COOH-terminal of GLP-1. See page 253, left column, “In vitro secretion experiments”.



Teachings of ANINI (2003b)
As per Claims 13-14, Anini 2003b teaches contacting cells expressing an olfactory receptor [NCI-H716 cells]8 with different test materials [phorbol 12-myristate 13-acetate, bethanechol, pirenzepine, and gallamine] and measuring the level of expression of GLP-1 secreted from the cells.  See Abstract; page 3244, right column, “Cell culture”; page 3245, left column, “Secretion studies”; Figs. 1-3.
As per Claim 18, NCI-H716 cells were incubated with 100 M to 1000 M of the test materials. See page 3245, left column, “Secretion studies”; Figs. 1-3.
As per Claim 19, measuring secretion of GLP-1 was with an antiserum against the COOH-terminal of GLP-1 (7-36) amide. See page 3245, left column, “Secretion studies”.

Teachings of LAUFFER ET AL.
As per Claims 13-14 and 18, Lauffer et al. teach contacting cells expressing an olfactory receptor [NCI-H716 cells]9 with a test material [oleoylethanolamide (OEA)] at concentrations of 5, 10, and 15 M and measuring the level of expression of GLP-1 secreted from the cells.  See Abstract; page 1059, left column, “Cell models” & “In vitro experiments”; Fig. 2C; page 1060, left column, “OEA induces GLP-1 secretion in vitro”.
As per Claim 19, measuring secretion of GLP-1 was with RIA [Radioimmunoassay] of GLP-1 content. See page 1059, left column, “In vitro experiments”.

Teachings of MULHERIN ET AL.
As per Claims 13-14 and 18, Mulherin et al. teach contacting cells expressing an olfactory receptor [NCI-H716 cells]10 with a test material [metformin] at concentrations of metformin that ranged from clinically relevant (5–15 M) to suprapharmacologic (45–2000 M) and measuring the level of expression of GLP-1 secreted from the cells.  See Abstract; page 4611, right column, “Cell cultures” & “Secretion experiments”; Fig. 2; page 4613, left column, “Metformin does not increase GLP-1 secretion in vitro”.
As per Claim 19, measuring secretion of GLP-1 was with RIA [Radioimmunoassay] for total GLP-1 using an anti-GLP-1(x-36NH2) antiserum of GLP-1 content. See page 4611, right column, “Secretion experiments”.

	Claims 15-17 differ from the teachings of Reimer et al., Anini 2003a, Anini 2003b, Lauffer et al., and Mulherin et al. only in the material tested.



Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
In the present case, screening test materials for promoting secretion of GLP-1 in cells expressing an olfactory receptor (NCI-H716 cells) by contacting the cells with concentrations of test material ranging from 10 M to 2000 M and measuring the level of GLP-1 secreted from the cells using commercially available radioimmunoassays was well-known, routine, and conventional in the art as evidenced by all of Reimer et al., Anini 2003a, Anini 2003b, Lauffer et al., and Mulherin et al.  Applicant clearly did not invent the claimed screening method, which had been routinely used in the art for at least 12 years prior to the filing of Applicant’s application.
Claim 15 requires the test material is an odorant, which by definition is merely a material that has a smell or odor.  Claim 16 requires the odorant comprises a monoterpinoid.  Claim 17 requires the odorant comprises geraniol.
Claims 15-17 amount to no more than the simple substitution of one known element for another to obtain predictable results from a known screening method for determining whether a test material promotes secretion of GLP-1 from NCI-H716 cells. In this regard, the Examiner makes the following findings of fact:
1) The prior art contains a method that differs from the claimed method only by the substitution of one test material/compound for another;
2) odorants and monoterpenoids are known genera of chemical entities and geraniol is known monoterpenoid that is the primary component of rose oil, palmarosa oil, and citronella oil; and
3) a person of ordinary skill in the art could have readily and predictably substituted any known chemical entity, e.g., a known “odorant”, a known “monoterpenoid”, geraniol, as the test material in the screening method taught in the prior art and it would have been predictable that the screening method would identify whether the known “odorant”, known “monoterpenoid”, or the known odorant/monoterpenoid geraniol promotes secretion of GLP-1 in vitro.
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention to contact a cell expressing an olfactory receptor, e.g., NCI-H716 cells, with any known chemical entity; measure the level of expression of GLP-1 secreted from the cells; and determine whether the chemical entity promotes secretion of GLP-1.  The claimed screening method was well-known and routinely used in the art to screen chemical entities for promoting secretion of GLP-1 as evidenced by all of Reimer et al., Anini 2003a, Anini 2003b, Lauffer et al., and Mulherin et al., who screened different chemical entities to determine whether or not they promoted secretion of GLP-1 from NCI-H716 cells. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2003/0004095 describes using NCI-H716 cells to measure secretion of GLP-1 induced by a chemical agent.

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038

	


    
        
            
        
            
        
            
    

    
        1 NCI-H716 cells express the olfactory receptors OR1A1 and OR1G1 as evidenced by Applicant’s Example 1 and Kim et al. (page 2; Fig. 2D). 
        2 NCI-H716 cells express the olfactory receptors OR1A1 and OR1G1 as evidenced by Applicant’s Example 1 and Kim et al. (page 2; Fig. 2D). 
        3 NCI-H716 cells express the olfactory receptors OR1A1 and OR1G1 as evidenced by Applicant’s Example 1 and Kim et al. (page 2; Fig. 2D).
        4 NCI-H716 cells express the olfactory receptors OR1A1 and OR1G1 as evidenced by Applicant’s Example 1 and Kim et al. (page 2; Fig. 2D).
        5 NCI-H716 cells express the olfactory receptors OR1A1 and OR1G1 as evidenced by Applicant’s Example 1 and Kim et al. (page 2; Fig. 2D).
        6 NCI-H716 cells express the olfactory receptors OR1A1 and OR1G1 as evidenced by Applicant’s Example 1 and Kim et al. (page 2; Fig. 2D).
        7 NCI-H716 cells express the olfactory receptors OR1A1 and OR1G1 as evidenced by Applicant’s Example 1 and Kim et al. (page 2; Fig. 2D).
        8 NCI-H716 cells express the olfactory receptors OR1A1 and OR1G1 as evidenced by Applicant’s Example 1 and Kim et al. (page 2; Fig. 2D).
        9 NCI-H716 cells express the olfactory receptors OR1A1 and OR1G1 as evidenced by Applicant’s Example 1 and Kim et al. (page 2; Fig. 2D).
        10 NCI-H716 cells express the olfactory receptors OR1A1 and OR1G1 as evidenced by Applicant’s Example 1 and Kim et al. (page 2; Fig. 2D).